IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SHARI KASSEBAUM,                                       No. 84008
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA
                                                                                FILED
                 DEPARTMENT OF CORRECTIONS,
                                                                                MAY 1 3 2022
                                   Res ondent.
                                                                             ELIZABETH A. BROWN
                                                                           CLERnSUPREME COURT
                                                                           DY
                                                                                     CLERK
                                                                                DEPIttAAM.dr
                                      ORDER DISMISSING APPEAL

                            This is an appeal from a district court order granting
                appellant's petition for judicial review and remanding the matter to the
                Department of Administration for further administrative proceedings.
                Eighth Judicial District Court, Clark County; Joanna Kishner, Judge.
                            Respondent moves to dismiss this appeal for lack ofjurisdiction,
                contending, among other things, that the order is not substantively
                appealable. In particular, respondent argues that the order is not a final
                judgment appealable under NRAP 3A(b)(1) or NRS 233B.150 because the
                order remands for further substantive proceedings. Appellant opposes the
                motion, asserting that although the order was not final at the time it was
                entered, it became final when the decision on remand was entered.
                            NRS 233B.150 provides for an appeal of a final judgment
                entered by the district court in accordance with the rules established by the
                Supreme Court. Similarly, NRAP 3A(b)(1) allows an appeal from a final
                judgment entered by the district court. IA] final judgment is one that
                disposes of all the issues presented in the case, and leaves nothing for the
                future consideration of the court, except for post-judgment issues such as
                attorney's fees and costs." Lee v. ONLV Corp., 116 Nev. 424, 426, 996 P.2d
SUPREME COURT   416, 417 (2000). In the administrative context, this court has consistently
     OF
     NEVADA


(Cn 1947A
held that a district court order remanding for further substantive
proceedings is not appealable. See Wells Fargo Bank, N.A. v. O'Brien, 129
Nev. 679, 680-81, 310 P.3d 581, 582 (2013) ("[Aj district court order
remanding a matter to an administrative agency is not an appealable order,
unless the order constitutes a final judgment on the merits and remands
merely for collateral tasks, such as calculating benefits found due."), State
Taxicab Auth. v. Green.spun, 109 Nev. 1022, 1025, 862 P.2d 423, 424-25
(1993) (concluding that a district court order remanding to the State of
Nevada Taxicab Authority to consider evidence it initially refused to
consider was not an appealable final judgrnent because it did not finally
resolve the question presented); Clark County Liquor v. Clark, 102 Nev.
654, 657-58, 730 P.2d 443, 446 (1986) (concluding that a district court order
remanding to conduct discovery was not appealable as a final judgment);
see also Bally's Grand Hotel & Casino v. Reeves, 112 Nev. 1487, 929 P.2d
936 (1996) (a district court order concluding that appellant was entitled to
benefits but remanding for the calculation of benefits was a final,
appealable order because it finally resolved the substantive issue
presented—whether appellant was entitled to benefits). Appellant concedes
that the challenged order was not final at the time it was entered. And her
assertion that the district court's order became a final judgment once the
decision upon remand was entered is unsupported by cogent argument or
citation to authority.
            The order challenged in this appeal is not a final judgment
appealable under NRAP 3A(b)(1) or NRS 233B.150.1 As appellant does not
assert that any other statute or court rule allows an appeal from the order,


     Given this conclusion, this court does not reach respondent's other
      1

arguments in support of the dismissal of this appeal.


                                     2
                see Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851
                (2013) (this court "may only consider appeals authorized by statute or court
                rule"); Moran v. Bonneville Square Assocs., 117 Nev. 525, 527, 25 P.3d 898,
                899 (2001) (the burden of establishing appellate jurisdiction lies with
                appellant), this court grants respondenes motion and
                            ORDERS this appeal DISMISSED.




                                        Silver


                                          , J.
                Cadish




                cc:   Hon. Joanna Kishner, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Law Office of Daniel Marks
                      Attorney General/Carson City
                      Attorney General/Reno
                      Eighth District Court Clerk




SUPREME COORT
        Of
     NEVADA


to) 1947A
                                                     3